Case 1:19-cv-21583-KMW Document 115 Entered on FLSD Docket 10/08/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 19-21583-CIV-WILLIAMS

   MSPA CLAIMS 1, LLC,

           Plaintiff,

   vs.

   COVINGTON SPECIALTY
   INSURANCE COMPANY,

           Defendant.
                                      /

                                           ORDER

           THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ Report

   and Recommendation (“Report”) on Defendant Covington Specialty Insurance

   Company’s motion to dismiss. (DE 79.) In the Report, Judge Torres recommends that

   Defendant’s motion be denied. No objections to the Report were filed. Accordingly, upon

   an independent review of the Report, the record, and applicable case law, it is ORDERED

   AND ADJUDGED as follows:

           1.      Judge Torres’ Report (DE 79) is AFFIRMED AND ADOPTED.

           2.      Defendant Covington Specialty Insurance Company’s motion to dismiss
                   (DE 61) is DENIED.

           DONE AND ORDERED in chambers in Miami, Florida this 8th day of October,

   2020.
